EXHIBIT STOCK PURCHASE AGREEMENT by and among AUTOMOTIVE SPECIALTY ACCESSORIES AND PARTS, INC., 2000 RIVERSIDE CAPITAL APPRECIATION FUND, L.P., THE OTHER STOCKHOLDERS OF AUTOMOTIVE SPECIALTY ACCESSORIES AND PARTS, INC. LISTED ON EXHIBITS A-1 AND A-2 HERETO and GO FIDO, INC. Dated as of August 2, 2010 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 ARTICLE II SALE AND PURCHASE 7 2.1 Sale and Purchase of Shares 7 2.2 Purchase Price 7 2.3 Cash Adjustment 9 2.4 Working Capital Adjustment 11 ARTICLE III CLOSING AND DELIVERIES 13 3.1 Closing 13 3.2 Deliveries by the Sellers 13 3.3 Deliveries by Buyer 14 ARTICLE IV REPRESENTATIONS AND WARRANTIES RELATING TO THE COMPANY 15 4.1 Capitalization and Title 15 4.2 Subsidiaries 15 4.3 No Conflict; Required Filings and Consents 16 4.4 Financial Statements 16 4.5 No Brokers 17 ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE SELLERS 17 5.1 Authority, Validity and Effect 17 5.2 Title 17 5.3 Absence of Conflicts 17 5.4 Litigation 17 ARTICLE VI REPRESENTATIONS AND WARRANTIES OF BUYER 18 6.1 Investment Intent 18 6.2 Authority, Validity and Effect 18 6.3 No Conflict; Required Consents 18 6.4 No Financing 18 6.5 No Brokers 18 ARTICLE VII COVENANTS AND AGREEMENTS 19 7.1 Interim Operations of the Company 19 7.2 Reasonable Access; Confidentiality 20 7.3 Publicity 21 7.4 Records 21 7.5 Indemnification 21 7.6 Update and Disclosure 21 7.7 Efforts; Cooperation 22 7.8 Post Closing Cooperation 22 7.9 No Negotiation 22 7.10 Contract Termination 23 7.11 Transfer Taxes 23 ARTICLE VIII CONDITIONS TO CLOSING 23 8.1 Conditions to Obligations of the Sellers 23 8.2 Conditions to Obligations of Buyer 24 8.3 Frustration of Closing Conditions 25 ARTICLE IX TERMINATION OF AGREEMENT 25 9.1 Termination 25 9.2 Effect of Termination 26 9.3 Treatment of Deposit 26 ARTICLE X REMEDIES 26 10.1 Indemnification by Buyer 26 10.2 Indemnification by the Preferred Stockholders 27 10.3 Survival 27 10.4 Exclusive Remedy 27 10.5 No Implied Representations 28 ARTICLE XI MISCELLANEOUS AND GENERAL 28 11.1 Seller Representative 28 11.2 Expenses 29 11.3 Successors and Assigns 29 11.4 Third Party Beneficiaries 29 11.5 Further Assurances 30 11.6 Notices 30 11.7 Complete Agreement 31 11.8 Captions 31 11.9 Amendment 31 11.10 Waiver 31 11.11 Conflict of Interest 31 11.12 Governing Law 31 11.13 Severability 32 11.14 Counterparts; Electronic Transmission 32 11.15 Attorneys’ Fees 32 11.16 Construction 32 SCHEDULES: Schedule 2.4(a) Working Capital Principles Schedule 4.3(a) No Conflict Schedule 7.1 Interim Operations of the Company Schedule 7.10 Contract Termination EXHIBITS: Exhibit A-1 Preferred Stockholders Exhibit A-2 Common Stockholders Exhibit B Optionholders Exhibit C Warrantholders Exhibit D Form of General Release STOCK PURCHASE AGREEMENT THIS STOCK
